Citation Nr: 0923884	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
October 1981.  He had additional service in the Georgia Army 
National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and a low back disability.  In July 2007, the Veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.  In September 2007, the Board 
remanded the claims for additional development.  An April 
2009 rating decision granted service connection for bilateral 
hearing loss.  The Veteran has not disagreed with the initial 
rating assigned.  Accordingly, the Board concludes that the 
benefits sought on appeal with respect to that claim have 
been granted, and there remains no case or controversy with 
respect to the claim for service connection for bilateral 
hearing loss before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In September 2007, the Board remanded the claim for service 
connection for a low back disability for the purpose of 
obtaining an opinion regarding whether it was as likely as 
not that the Veteran's low back disability was related to his 
active service, and specifically whether it was related to an 
injury sustained in basic training when he slipped on a hill.  
The Veteran acknowledged in July 2007 testimony before the 
Board that he had sustained an additional, work-related 
injury to his back, following his separation from service, 
but asserted that he had an existing back injury at the time 
of that accident, for which he was entitled to service 
connection.

The Veteran's service treatment records demonstrate diagnoses 
of "chronic low back pain" following his report of having 
slipped on a hill.  Although his service records also 
demonstrate complaints of low back pain since "adolescent 
age," there is no evidence of a back disability at the time 
of his entry into service, and he is thus entitled to a 
presumption of soundness upon entry into service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).

Post-service treatment records demonstrate that the Veteran 
sustained a work-related back injury in January 2005.  
Physical examination in May 2006 revealed a history of prior 
low back pathology, suggesting that the injury sustained in 
January 2005 was more severe than it would have been had 
prior back pathology not been present.  Specifically, the 
Veteran was found to have short pedicles, and "much less 
space in the foramen and in the lateral recess than we might 
see in someone who had a larger canal," and that the bulging 
discs related to the January 2005 accident had therefore had 
more impact on the small foraminal and lateral recess areas.

The Veteran underwent VA examination in February 2009, as a 
result of which the examiner determined that it was less 
likely than not that the Veteran's low back disability was 
related to his active service.  The examiner reasoned that 
although the Veteran sought treatment for low back pain in 
service, he was currently disabled as a result of a work-
related injury sustained in service.

Because the VA examiner did not address whether the Veteran's 
in-service back complaints were in any way related to his 
current low back disability, the opinion was inadequate.  It 
is clear that the Veteran sustained an additional, more 
serious injury of his back in January 2005.  It is not clear, 
however, whether any back pathology already present at the 
time of the January 2005 accident was related to the 
Veteran's active service.  As it remains unclear to the Board 
whether the Veteran's current low back disability is in any 
way attributable to his in-service complaints, the Board 
concludes that an additional remand for an additional 
etiological opinion is necessary.

Lastly, the most recent VA clinical records of record are 
dated in July 2007.  On remand, all records dated since July 
2007 should be associated with the claims file.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Dublin, Georgia, dated from 
July 2007 to the present.  If the 
records have been retired to a storage 
facility, obtain the records from the 
appropriate storage facility.

2.  Schedule the Veteran for a spine 
examination to determine whether his 
current low back disability is in any 
way related to his in-service diagnosis 
of "chronic low back pain."  The 
claims file must be reviewed by the 
examiner and the report must indicate 
that the claims file was reviewed.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's low back disability is 
related to his in-service complaints, 
and specifically as to whether any back 
pathology present at the time he 
sustained the January 2005 work injury 
was as likely as not related to the in-
service complaints and diagnoses.  The 
examiner must take into consideration 
the Veteran's statements regarding the 
incurrence of a low back injury in 
service, and his report of continuity 
of low back pain in the years following 
his separation from service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury but relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  The 
rationale, with citation to relevant 
medical findings, must be provided.  If 
necessary, the examiner should 
reconcile the opinion with all other 
opinions of record, including 
specifically the May 2006 determination 
that the Veteran had pre-existing back 
pathology at the time of sustaining the 
January 2005 injury, and the February 
2009 VA examiner's determination that 
the Veteran's low back disability was 
not related to his active service 
complaints.

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

